NIEMEYER, Circuit Judge,
concurring in part and dissenting in part:
Peggy Spicer, a rehabilitation counselor employed by the Virginia Department of Corrections at the Buckingham Correctional Center, filed a complaint, alleging sexual *230harassment in the form of remarks made to her by fellow employees and retaliation by her employer for filing a sexual harassment complaint with the EEOC. The jury found against Spicer on her retaliation claim, but the district court ruled in her favor on the sexual harassment claim. The court awarded attorneys fees incurred by Spicer apparently in connection with both aspects of her suit.
I concur in Part III of the majority opinion affirming the jury verdict. As to Part II, affirming the employer’s liability on Spicer’s sexual harassment claim, I would reverse on the ground that once the inappropriate remarks of co-employees were brought to the attention of the Virginia Department of Corrections, it acted immediately and effectively to eliminate this isolated yet offensive behavior. Under established precedents in this circuit, an employer is not absolutely liable for its employees’ work place remarks. Rather, an employer can only be held liable if it possesses actual or constructive knowledge of harassment and fails to take any prompt and effective remedial action. See Swentek v. USAIR, Inc., 830 F.2d 552 (4th Cir.1987); Katz v. Dole, 709 F.2d 251 (4th Cir.1983). Because of my conclusion on Part II, I would also reverse the award of attorneys fees discussed in Part TV because Spicer would not be a prevailing party.
Buckingham Correctional Center, where Spicer was employed, is a maximum security prison housing approximately 1,000 male felons. A majority of the felons have been convicted for violent crimes and 37% for sexual offenses. For significant security reasons, especially the safety of its female employees, the institution maintains an informal dress policy prohibiting employees from dressing in any manner that might arouse the inmates. As Warden David Smith testified:
[Bjased on my experience, there is certain appropriate ways to dress and certain appropriate ways you don’t dress around inmates. And I think it is just more a matter of common sense in that type of environment. I have seen staff held hostage; I have seen staff assaulted; I’ve seen a lot of things. I’ve seen attempted rapes on staff. And all of these things you bring with your experience to bear that there is a right and a wrong way to dress in that environment....
The policy parallels the formal dress code imposed on visitors to the prison.
In July 1991, an elderly woman visiting the prison to see her son, an inmate, complained irately to Lt. Antoinette Yates about the dress of Peggy Spicer, who was the counselor on duty that day. The visitor stated, “I can’t believe that as tough as you are with the visitor’s dress code that you would allow one of your employees to come into your institution dressed like this,” referring to Spicer. Lt. Yates looked at Spicer and confirmed her inappropriate dress. As Lt. Yates testified:
She had on a pullover sweater. If you would excuse me — I’m very embarrassed — her nipples were plainly viewed like she didn’t have a bra on.
The visitor threatened to complain to the warden. Yates reported the visitor’s complaint to the captain of the security force, Capt. J.M. Perutelli. Capt. Perutelli, who had received complaints from other visitors about the dress of employees at the institution, wrote a memorandum to Warden Smith dated August 1, 1991, about the inappropriate dress of several employees. The portion of the memorandum discussing Spicer’s dress stated:
Numerous security staff have received complaints from inmates complaining that female staff are allowed to enter the institution in clothing that their visitors would not be allowed to wear. Some specific examples include ... Miss Spicer wearing short dresses with a split in the back and blouses that are so revealing that you can see her breast nipples outlined in plain view.
Capt. Perutelli requested that Warden Smith “address” this matter. Warden Smith forwarded the August 1 memorandum to the supervisors of the employees involved, together with a cover letter directing the supervisors to “take appropriate action.” Warden Smith admitted in retrospect, however, that he had erred in failing to label the memorandum “confidential.” A few days later, on August 6, 1991, Warden Smith sent *231an additional memorandum to all department heads advising them that the employees must dress “in a professional manner.” That memorandum pointed out that the employees deal with an “extremely difficult section of society,” and “[w]e should all take this opportunity to examine our wardrobes and appearance to ensure that we dress professionally at all times.”
Two of the managers to whom the August 1 memorandum was sent, Mr. B.W. Soles and Ms. L. Dixon, read the memorandum at their individual staff meetings. Beginning on August 6, 1991, in response to the memorandum, a few fellow employees subjected Spi-cer to various sexually offensive comments: “This is nipple check day,” “Which one is bigger?” and “Where are you going to put them?” Both angry and upset by the teasing, Spicer promptly complained to her immediate supervisor, Barbara Wheeler, telling Wheeler that she wanted to talk to Warden David Smith. Wheeler called Smith to indicate that Spicer wanted to see him, without mentioning the reason for the requested visit. Warden Smith was in a meeting and Spicer was advised that she could meet with him the following morning. The next morning, August 7, Spicer instead called Bob Sizer, the equal employment officer for the Department of Corrections, to complain, and on August 8 she met with Sizer in Richmond. After meeting with Spicer on August 8, Sizer consulted with Ed Morris, the Deputy Director for Adult Institutions in Virginia, and Morris promptly called Warden Smith and had him investigate whether the August 1 memorandum had been posted on any bulletin boards or in any other public places. Warden Smith found that the memorandum had not been posted anywhere but on the clipboards of Capt. Perutelli and the “12-8 Watch Commander.” Capt. Perutelli’s clipboard was private, and there is no indication in the record that the 12-8 Watch Commander’s clipboard was not likewise private. In response to Morris’ call, Warden Smith also met individually with Spicer and most of the other women mentioned in the August 1 memorandum to discuss their concerns. Smith counseled those individuals who made the inappropriate sexual comments to Spicer and threatened disciplinary action if such conduct was repeated. Finally, Warden Smith spoke with Capt. Perutelli for five to ten minutes, expressing his concern that the memo had been too graphic.
The next morning, August 9, 1991, Sizer conducted an informal training session on sexual harassment which was attended by approximately 28 employees. The session lasted for one to one and one-half hours. Sizer led a second training session about a month later. This session was attended by about 30 employees, lasted about two hours, and included a 40-minute film titled “The Other Point of View.” Finally, Sizer wrote Spicer a letter detailing the steps taken by the Department of Corrections to address her complaint. He concluded this letter with the following:
It is unfortunate that a situation of this nature developed, but, we can assure you that Administrative action was taken with appropriate individuals to help prevent future problems like this from occurring.
I hope that the work environment has improved and I will be glad [to] meet with you at anytime to discuss any further concerns that you might have.
Spicer acknowledged that after Sizer became involved in her complaint on August 7, no one made any sexually offensive remarks to her.
In short, on the very day that Spicer complained to her employer about the memorandum and the sexually offensive remarks, action was taken to assure that the memorandum was not publicly posted, to counsel those involved in writing and distributing the memorandum about treating such matters more sensitively, and to admonish those making inappropriate sexual remarks that such conduct will not be tolerated. In addition, two training sessions were conducted to educate employees and prevent the recurrence of such remarks. There is no evidence in the record to indicate that this incident was other than the brief, isolated result of an inart-fully drafted memorandum about a legitimate and important concern. To hold the Virginia Department of Corrections liable under these circumstances is tantamount to imposing strict liability on an employer for all work *232place conversations that are inappropriate, regardless of the employer’s response. This holding is a dramatic change in the law.
It is well established in this circuit that an employer will not be held liable for isolated remarks of employees unless the employer “knew or should have known of the harassment, and took no effectual action to correct the situation.” See Katz v. Dole, 709 F.2d 251, 256 (4th Cir.1983) (emphasis added). We reiterated the same test in Swentek v. USAIR, Inc., 830 F.2d 552 (4th Cir.1987), holding that an employer is liable only “where it had ‘actual or constructive knowledge of the existence of a sexually hostile working environment and took no prompt and adequate remedial action.’ ” Id. at 558 (quoting Katz) (emphasis added). See also Paroline v. Unisys Corp., 879 F.2d 100, 106 (4th Cir.1989).
In Swentek, the plaintiff, a USAir flight attendant, alleged that another employee, a USAir pilot, made crude and sexist remarks to her, sang dirty limericks in front of her, exposed himself to her by dropping his pants, reached under her skirt, and grabbed her genitals during a chance meeting in the stairwell. After USAir received the complaint, the offending pilot was ordered into his superior’s office where the pilot admitted to some “unprofessional language and conduct” but denied other actions of which he was accused. USAir’s investigation produced conflicting stories. Nevertheless, it issued a written warning and threatened a suspension if further substantiated complaints were filed. In addition, USAir monitored the pilot’s conduct for improvement and found that after the reprimand, no further complaints were lodged against him. The district court found that- USAir fully met its responsibility under Title VII, and we affirmed.
We have never suggested an employer must make the most effective response possible. Rather, we have consistently held that an employer is only hable for the sexual harassment of its employees if no adequate remedial action is taken.
The record in this ease does not support a conclusion that the Virginia Department of Corrections’ response was inadequate, especially when Spicer conceded that no more offensive remarks were made after Sizer intervened. The evidence about the Department of Corrections’ response to Spicer’s complaints is undisputed. Its effectiveness in eliminating the problem is also undisputed. Yet the district court made no findings about the employer’s response except to conclude summarily and without factual support, “Defendant, when informed of these incidents, failed to take effective remedial action.” The district court never explained why the employer’s response was not fully consistent with the well established standard in this circuit. If the district court’s conclusion amounts to a finding of fact, then it is clearly erroneous.
The majority has attempted to fill this gap left by the district court by arguing that the Department of Corrections’ response and training of employees was flawed and could have been more effective. Without any support in precedent, the majority details steps which it believes the Department of Corrections should have taken in this case and, by implication, imposes them as requirements for an “adequate response” to an employee’s complaint of sexual harassment by co-employees. These “requirements” would mandate, inter alio, that the Department of Corrections retract the August 1 memorandum, apologize to Spicer, and impose disciplinary action, in addition to counseling, on offending employees. The majority also concludes that the counseling provided by the Department was neither adequate nor effective. None of these prescriptions, advanced gratuitously by the majority, are required under the law of this circuit.
Just as important, because the district court failed to make factual findings on any of these matters, in accordance with Federal Rule of Civil Procedure 52(a), the majority has simply engaged in its own interpretation of the record on appeal in an effort to rationalize or support the district court’s unsupported conclusion that “Defendant, when informed of these incidents, failed to take effective remedial action.” Even so, I submit that the majority’s factual interpretation of the record is, at best, partial.
*233For instance, the majority states that the August 1 memorandum was never retracted and that no one at the Department of Corrections ever apologized. This conclusion fails to take into account several facts in the record. First, no one has established that the matters contained in the August 1 memorandum were inaccurate and needed retracting. The memorandum was directed at the important security purpose of enforcing a dress policy at an all-male maximum security prison that is far from a typical working environment. That the memorandum was too graphic and that the criticism could have been handled more delicately were flaws acknowledged by the employer and corrected. Indeed, at oral argument, Spicer’s counsel admitted that there was no problem with the memorandum per se, but only with the way it was handled so publicly in the absence of a confidential label. Warden Smith issued a memorandum in which he sought to clarify that the contents of the August 1 memorandum were only intended “to illustrate areas which might need to be examined, and were not meant as examples of wrongdoing. I am very pleased with the performance of my staff and the jobs that you are doing.” Moreover, Warden Smith followed up to assure that the August 1 memorandum was not publicly posted, and the Department of Corrections acknowledged the memorandum’s deficiencies to Spicer, expressing regret. The Department of Corrections also sent a letter to Spicer advising her of all the corrective measures taken and stating, “It is unfortunate that a situation of this nature developed, but, we can assure you that Administrative action was taken with appropriate individuals to help prevent future problems like this from occurring.” The letter to Spi-cer concluded with the conciliatory statement, “I hope that the work environment has improved and I will be glad [to] meet with you at anytime to discuss any further concerns that you might have.” Recognizing that neither the majority nor I am the fact finder in this case, I nevertheless would readily conclude that these statements amounted to an apology. The Department’s letter acknowledged the problem, expressed regret, and promised assurances for a better work environment.
In a further effort to support the district court’s unsupported conclusion that the employer did not take immediate and effective action, the majority points to the fact that no one was disciplined other than by counseling. A factual finding of this type again implicitly assumes that a specific response is required from an employer. The personnel involved in drafting and distributing the August 1 memorandum thought they were enforcing an appropriate and important dress policy for the institution. Through unintended misjudgment, 'they wrote too graphically and publicized too widely. However, they were counseled about their errors and subjected to training sessions. I submit that the law requires no more. See Swentek, 830 F.2d at 558-59. Those responsible for the individual offensive remarks to Spicer were also counseled. In the absence of any evidence that any employee made more than a single offensive comment to Spicer, I cannot see how additional disciplinary actions are required for an “adequate” response. Cf. Swentek, 830 F.2d at 558 (a written warning was a sufficient response in a ease involving re-' peated touching and grabbing and incessant sexually crude remarks by a particular employee). The purpose of requiring an employer to act immediately and effectively is to eliminate the hostile environment created by the inappropriate remarks. The Department of Corrections’ response accomplished that purpose.
Finally, the majority concludes, again without any finding of fact by the district court, that the training sessions could be found to be inadequate. The majority states that there is “scant evidence that all persons guilty of sexual harassment actually attended [the sessions].” The majority then makes an effort, unsuccessfully, to determine whether the parties who made inappropriate remarks in fact attended either of the training sessions, which in the aggregate had over 50 persons in attendance. Indeed, the majority has absolutely no evidence that the guilty parties did not attend the training sessions.
The majority’s efforts to fill gaps left by the district court are not only ill advised, but they amount, in my judgment, to blind deference to the district court’s single conclusory *234statement made in lieu of factual findings. At bottom, the majority imposes an impossible, new standard on employers who have sexual harassment policies in place and personnel appointed to enforce the policies, and who undertake immediate action to halt inappropriate sexual remarks made in the work place. The new standard, approaching absolute employer liability, is a significant and impractical departure from our existing precedents.
For the foregoing reasons, I dissent in all but Part III of the majority opinion.